UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1929



DENESE DOUGLAS,

                                              Plaintiff - Appellant,

          versus


LARRY G. MASSANARI, ACTING COMMISSIONER OF
SOCIAL SECURITY ADMINISTRATION,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    G. Ross Anderson, Jr., District
Judge. (CA-00-1147-4-13BF)


Submitted:   January 31, 2002          Decided:     February 21, 2002


Before WILKINS, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Hardwick Stuart, Jr., BERRY, QUACKENBUSH & STUART, P.A., Columbia,
South Carolina, for Appellant. Robert D. McCallum, Jr., Assistant
Attorney General, Scott N. Schools, United States Attorney, John
Berkley Grimball, Assistant United States Attorney, Deana R. Ertl-
Lombardi, Regional Chief Counsel, Michele M. Kelley, Assistant
Regional Counsel, Office of the General Counsel, SOCIAL SECURITY
ADMINISTRATION, Denver, Colorado, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Denese Douglas appeals the district court’s order accepting a

magistrate judge’s report and recommendation to uphold the Admin-

istrative Law Judge’s denial of her claims for Social Security dis-

ability benefits.   We must uphold the decision to deny disability

benefits if the decision is supported by substantial evidence and

the correct law was applied.    42 U.S.C.A. § 405(g) (West Supp.

2001); Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996).    We have

reviewed the briefs, the administrative record, and the district

court’s order and find no reversible error. Accordingly, we affirm

on the reasoning of the district court and the magistrate judge.

Douglas v. Massanari, No. CA-00-1147-4-13BF (D.S.C. June 21, 2001).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                            AFFIRMED




                                 2